DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 05/04/2021 have been entered.
 
Status of Claim/Remarks
	This action is in response to Amendment filed 05/04/2021.
Claims 1-12 are pending.

Claims 1, 4-6, 8-12 are amended. 


Response to Arguments
Applicant's amendment filed 05/04/2021 has been fully considered but they are not persuasive. It is respectfully pointed out that the applied prior art is considered to meet all of applicant’s limitations per rejections below. Most responses to arguments are addressed in rejections below.  
	Further, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a) a diffractive optical element (DOE) that has a) structured periodic structure of diffractive indices; b) a predesignated free-form HOE/DOE surface and c) a slit, to diffracts and integrates divergent light beams of different colors to project to a targeted direction with reduced bandwidth”) were not recited in the final office action of 02/04/2021. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. “a predesignated free-form HOE/DOE” is unclear how the term “a predesignated free-form” should be interpreted. Specification fails to disclose any definition for the term “*a predesignated free-form" is to what the metes and bounds of the above claim limitations are and would be needed to meet the above claim limitations. 
Applicant should clarify the claim limitations as appropriate. Care should be taken during revision of the description and of any statements of problem or advantage, not to add subject-matter which extends beyond the content of the application (specification) as originally filed.
For the prosecution on merits, examiner assumes “a predesignated free-form HOE/DOE “as “a holographic optical grating”. 
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.

		
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US PUB 2007/0216979; herein after “Li” in related embodiments illustrated in FIGS. 1-4).

Regarding claim 1, Li teaches an optical integrator of light beams (a light engine 120 include an optical combiner 130, FIG. 1) comprising: a plurality of light emitting sources (colored light sources (LED’s) 122, 124,126) each emitting a light beam of a different color along different directions (Red, Green, Blue) to a diffractive optical element (DOE) (HOE 131) having a periodical structure of varying refractive indices (i.e., differing indices of refraction exhibited by HOE 131, para. [0018]) to diffract each of the beams to a single targeted direction (136) for combining the light beams (i.e., condenser lens 135 focuses the Red, Green, and Blue (RGB) light received from HOE 131 onto a common path (a single targeted direction) and applies it directly to a light valve or to a medium, see para. [0016], FIG. 2, also see Abstract, para. [0010]-[0011], [0018] to [0021] and as shown in FIGS. 2-4).

Regarding claim 2, Li teaches the light beams emitted from the light emitting sources further comprise at least a blue light beam, a green light beam and a red light (i.e., red, green, blue colored light sources (LED’s) 122, 124,126), para. [0010], FIG. 1).

Regarding claim 3, Li teaches the diffractive optical element (DOE) further comprises a diffractive surface (i.e., HOE 131, an optical diffractor of light during the "field-on" state, para. [0018]) facing the incident beams having multiple sub-layers (133, 137) superimposed in a single layer (i.e., the reflecting surface 133 of HOE 131 operates as a functionally integrated (superimposed) reflector 137, as shown in FIG. 2, and reflector 137 is integrated (superimposed) into and made part of HOE 131, as shown in FIG. 3, see para. [0016] and [0017]).

Regarding claim 5, Li teaches the diffractive optical element DOE (131) further comprises a diffractive surface having the periodical structure of varying refractive index arranged along a slant angle relative to the incident beams to diffract the incident beam to a normal direction relative to the diffractive surface (i.e., a holographic optical element (HOE) 131 that operates on the principles of Bragg grating, generally, the principles of Bragg reflection/diffraction (e.g., diffractive surface) having average index of refraction (e.g., high/low refractive index) of the holographic medium, see para. [0014], further differing indices of refraction (e.g., high/low refractive index) exhibited by HOE 131, para. [0018]. as shown at least in FIG. 2 the HOE 131 arranged along a slant angle relative to the incident beams from  LED’s 122, 124,126)

Regarding claim 6, Li teaches an optical integrator of light beams (a light engine 120 include an optical combiner 130, FIG. 1) comprising: a plurality of light emitting sources (colored light sources (LED’s) 122, 124,126) each emitting a light beam of a different color along different directions (Red, Green, Blue) to a diffractive optical element (DOE) having a predesignated free-form HOE/DOE (HOE 131) surface (i.e., a holographic optical element (HOE) 131 having the grating is known as a reflection grating, para. [0014]) to diffract each of the beams to a single targeted direction (136) (i.e., condenser lens 135 focuses the Red, Green, and Blue (RGB) light received from HOE 131 onto a common path (a single targeted direction) and applies it directly to a light valve or to a medium, see para. [0016], FIG. 2, also see Abstract, para. [0010]-[0011], [0018] to [0021] and as shown in FIGS. 2-4).	
Regarding claim 7, Li teaches the light emitting sources further comprise light sources selected from a group of light sources consisted of d laser, LED and OLED light sources (the device 100 utilizes red, green, and blue light emitting diodes (LEDs) 122,124,126 as light sources, although light sources such as lasers or other semiconductor based light emitting devices (OLED) are contemplated, para. [0010], FIG. 1).

Regarding claim 8, Li teaches the DOE wherein the periodical structure of varying refractive indices (i.e., differing indices of refraction exhibited by HOE 131, para. [0018]) further comprises a holographic optical element (HOE 131) having photopolymer strips (i.e., light is diffracted upon transmission through the holographic film (e.g., made of H-PDLC) and the grating (strips) is known as a transmission grating, para. [0014], FIG. 2) wherein each of the stripes having different refractive indices (i.e., differing indices of refraction (e.g., high/low refractive index) exhibited by HOE 131, para. [0018], FIG. 2)

Regarding claim 9, Li teaches the DOE further comprises a relief type diffractive optical element (i.e., light is diffracted upon transmission through the holographic film (e.g., made of H-PDLC which is relief type) and the grating is known as a transmission grating, para. [0014]) with a periodical structure of varying refractive indices (i.e., differing indices of refraction exhibited by HOE 131, para. [0018])

Regarding claim 10, Li teaches the DOE further comprises transparent multi-layers having at least two different materials with different refractive indices (i.e., "Bragg grating" means a periodically repeating layer (multi-layers) of polymer and liquid crystal (LC) (refractive indices would be different polymer and LC layer), para. [0014]…and differing indices of refraction exhibited by HOE 131, para. [0018]).

Regarding claim 11, Li teaches the transparent multi-layers comprise at least one repeating pattern with material having a different refractive index from a substrate supporting the transparent multi-layers thereon (i.e., "Bragg grating" means a periodically (repeating pattern) repeating layer (multi-layers) of polymer and liquid crystal (LC)  which forms LC planes (substrate), para. [0014]…and differing indices of refraction exhibited by HOE 131, para. [0018]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (US PUB 2007/0216979; herein after “Li” in related embodiments illustrated in FIGS. 1-4).
Regarding claim 4, Li teaches the diffractive optical element (DOE) further comprises a diffractive surface facing the incident beams and wherein the periodical structure of varying refractive index further comprises stripes of area having a high refractive index and stripes of area of low refractive index (i.e., a holographic optical element (HOE) 131 that operates on the principles of Bragg grating, generally, the principles of Bragg reflection/diffraction (e.g., diffractive surface) having average index of refraction (e.g., high/low refractive index) of the holographic medium, see para. [0014], further, differing indices of refraction (e.g., high/low refractive index) exhibited by HOE 131, para. [0018] as shown at least in FIG. 2).
Li teaches each and every limitations of the claimed invention except for explicit teachings of a low and a high refractive index DOE.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include differing indices of refraction exhibited by a HOE for the purpose of improved efficiency, higher throughput, lower cost, and design simplicity.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PUB 2007/0216979; herein after “Li” in related embodiments illustrated in FIGS. 1-4) in view of Lizotte (US PUB 2003/0067774).	
	Regarding claim 12, Li teaches a light source (a light engine 120, FIG. 1) comprising: at least one light emitting device (LED 124) for emitting an incident divergent light of a broad spectrum (i.e., Red, Green, and Blue (RGB) light) to a collimation lens (134) for collimating and projecting a collimated beam to a DOE (HOE 131) for diffracting the collimated beam into a diffracted beam projected to different directions according to different wavelengths of the collimated beam (i.e., a reflecting surface 133 of HOE 131 operates as a functionally integrated reflector 137, capable of reflecting light received from LED 122, independent of mode…, and the reflector reflects visible light of a first wavelength and is transparent to visible light of at least two other wavelengths (e.g., to diffract beam in different directions according to different wavelengths), see para. [0016], [0017], claim 4, FIG. 3); and a slit (135) for receiving a diffracted beam from the DOE (see para. [0016], FIGS. 1 & 2) and projecting an (i.e., condenser lens 135 (act as slit/aperture) focuses the Red, Green, and Blue (RGB) light (narrower bandwidth of light spectrum) received from HOE 131 onto a common path and applies it directly to a light valve or to a medium, such as an integrator rod or similar mechanism 136, which serves as a light input/output interface for light engine 120, para. [0016]).
Li does not explicitly disclose a slit, so that the outgoing light from said slit has substantially a narrower bandwidth of the wavelengths than the incident divergent light, and a diffracted beam projected to different directions according to different wavelengths of the collimated beam.
However, Lizotte teaches The housing of the device 10 supports diffractive optics comprising a plurality of individual holographic optical elements (HOEs) 30 disposed at each aperture 26 (see para. [0020], FIG. 1). Each HOE 30 receives light from the light source 18 and directs and shapes the light beam onto the target 12, thereby providing uniform illumination of the target 12 from multiple direction (see para. [0023], FIGS. 1-4). The elements 30 (HOE) are selected to tailor the light to a selected or desired beam shape, profile, direction, and working distance onto a selected target 12 (see para. [0026]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lizotte such that a HOE receives light from the light source and diffracts through an aperture (slit) to form a desired beam shape, profile and direction in the device of Li so that a HOE may (see para. [0023]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 20, 2021